CRAMER, Justice.
Appellee occupied a building owned by John J. Simmons, now deceased, under a written lease and on the 17th day of September, 1945, leased an adjoining building from him known as 1001 Broom Street (located on Lot 10, Block 388, City of Dallas). 1001 Broom Street was actually owned by, and was the separate property of, Mr. Simmons’ wife, appellant here, who did not join in the lease. The lease provided for a rental of $600 per month with an optional renewal for a period of 60 months from its expiration date, on six months written notice before expiration of the lease. Mr. Simmons died January 29, 1948; after his death Mrs. Simmons, in company of tier nephew Milton C. Justice, asked the appel-lee to pay the rental on her building direct to her and not to the administrator of her husband’s estate. Mr. Clampitt produced and handed to appellant and her nephew his lease which they examined and handed back. Mr. Clampitt then stated that ¡he would like something in writing. Thereafter, on the next day, Milton C. Justice delivered to appellee Mrs. Simmons’ written memorandum, as follows:
“Clampitt Paper Co.,
“2209 Griffin Street,
“Dallas, Texas.
“Gentlemen:
“In accordance with your request to Mr. Milton C. Justice, I am Submitting the following information. I hereby certify that I am the sole owner of the building leased by you at 1001 Broom Street, known as Lot No. 1, and the southeast half of Lot No. 2 in Block No. 388, as appears in Deed of Records of Dallas County Vol. 1176, Page 207. Inasmuch as this property belongs to me this will be your authority to issue check payable to me for $600.00 per month and the balance of the rent for the property you now lease will be paid to the First National Bank of Dallas as Administrator of the Estate of John J. Simmons. Yours truly, Lena Justice Simmons.”
After receipt of this letter appellee paid the rent direct to appellant and on one or two occasions made advancements to her on rent not yet due. Within the time prescribed by the lease, appellee gave written notice of its exercise of the option to renew and requested that she execute it a written lease for the extended period. Upon disagreement as to the terms of the extended lease, after appellant went to a lawyer, she declined to go further under the lease made by her deceased husband on her property and asserted that appellee had no lease.
This action was for a declaratory judgment. The judgment of the trial court declared that the lease made by Mr. Simmons was ratified by appellant by her letter above quoted and the acceptance of benefits under the lease; that the renewal was effectively exercised and that the lease was effective for 60 months from its original *794expiration date. This appeal was perfected and the matter is now properly before us for review.
Appellant assigns five points of error' in substance as follows: (1) Error in refusing to hold the lease on her separate property void; (2) error in giving effect to the lease on her separate property based on the fact that her property had been occupied under the lease and her husband had collected the rents during his lifetime, since the unexpired portion after his death, including the option to renew, was void; (3) error in holding the letter above quoted amounted to a ratification of the lease; (4) error in holding that appellant was estopped to deny the validity of, the lease and option to renew, by suggesting to appellee that she did not have facilities to prepare the renewal, and by allowing appellee to employ its attorney to prepare and present the renewal (which she refused to sign); and (5) error in holding and decreeing that notwithstanding the statute of frauds, under the circumstances here, appellee has possession of the premises for the term and on the conditions provided in the lease and the extended term thereunder.
We will discuss all assignments together.
The written lease signed by John J. Simmons during his lifetime, without a joinder of his wife, was not binding on her.
The rents, however, were community property and, with her acquiescence, were payable to him. Chandler v. Alamo Mfg. Co., Tex.Civ.App., 140 S.W.2d 918 (Syl. 4). When Mr. Simmons died, Mrs. Simmons could have disaffirmed the lease; could have refused to go forward with the lease; and her election to avoid would have been final. However, she did not do so; she demanded that the rent on the property be paid to her; and when shown the lease and, with her nephew Mr. Justice, given the opportunity to fully read it, she wrote the letter we have quoted above.
This letter was sufficient, when taken with the lease, to satisfy the statute of frauds, Vernon’s Ann.Civ.St. art. 1288, and to ratify the lease.
It was not necessary that the contract be all in one writing to satisfy the statute of frauds. At the time the letter was written,, the rent demanded and accepted by appellant, she was sui juris. As said by Judge-Speer in his Law of Marital Rights ;“ * * * she is governed by the same general rules applicable to others.” Page 359, sec. 382. In, reference to the test in connection with ratification, Judge Speer said.: “Indeed, the courts have leaned very fair toward ignoring her ratification of his unauthorized act, and permitting her to recover her property, even where she has-done those things which would, were she sui juris, amount to ratification.” Page 183,-sec. 137 (emphasis ours).
In our opinion, Mrs. Simmons,, while sui juris, ratified the lease and by her letter satisfied- the statute of frauds; and 'by such ratification and letter elected to-adopt her deceased husband’s act as her own. The rule with reference to an election is stated by our Supreme Court in the early case of Doty et al. v. Barnard et al., 92 Tex. 104, 47 S.W. 712, 713, where it adopted and approved a statement from. Herman on “Estoppel and Res Judicata” as-follows : “The doctrine of election is founded upon the principle that there is an implied condition that he who accepts a benefit under an instrument must adopt the whole of it, conforming with all of its provisions, and renouncing every right inconsistent with them. The principle is recognized and established in this country almost precisely the same as in England, and rests upon the equitable ground that no man can be permitted to claim inconsistent rights-with regard-to the same subject, and that any one who claims an interest under an instrument is bound to give full effect to-that instrument as far as he can. A person cannot accept and reject the same instrument, or, having availed himself of it as to part, defeat its provisions in any other part; and this applies to deeds, wills, and all other instruments whatsoever.”
Even married women can ratify void or voidable acts of their husbands by accepting the benefits and recognizing such acts in subsequent instruments executed under such formalities as are required by law. Reserve Petroleum Co. v. Hodge, Tex.Sup., 213 S.W.2d 456; Greene v. White, 137 Tex. *795361; 153 S.W.2d 575, 136 A.L.R. 626; Grissom v. Anderson, 125 Tex. 26, 79 S.W.2d 619; Glasscock v. Farmers Royalty Holding Co., 5 Cir., 152 F.2d 537.
The case of Carrier v. McDonald, Tex.Civ.App., 218 S.W.2d 257, relied on by appellant, is not in point. The sole ground on which ratification was based in that case was the collection of rent by the wife. The collecting of rent, alone, would not satisfy the statute of frauds. Here, there is the addition of knowledge of the lease; her written letter recognizing it and demanding the rent thereunder (which satisfies the statute of frauds); her receipt of notice on the option to renew; and her request of appellee to go to the expense of employing its lawyer to draw a renewal.
Too, we: think the statements in the Carrier v. McDonald case with reference to acts of confirmation (in the last paragraph of the opinion), while proper under the facts in that case, were, as a statement of general law, too broad.
From what we have said, we overrule all points of er-ror and the judgment below is therefore affirmed.
YOUNG, J., concurs.
BOND, C. J., dissents.